Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1-4 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection. The examiner does not disagree that the previously cited interpretations of Goto et al. fail to address all of the claim amendments made on December 2nd, 2021 however, the examiner respectfully notes that new prior art (Moringa, infra) has been identified in response to the claim amendments to claims 1 and 4. The examiner further notes that new prior art (Hanatsuka, infra) has been identified in response to the claim amendments to claim 3.  Therefore, the rejection has been updated and is now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claim.
 based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-3 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of 
Here, with respect to independent claim 1, the claim recites the abstract idea of a method for determining a state of a road surface being in contact with a running tire, the method comprising: a step (a) of detecting vibration of the running tire with the use of a vibration detector provided inside of the tire; a step (b) of taking out a time-series waveform of the detected tire vibration; a step (c) of extracting a time-series waveform for each time window by multiplying the time-series waveform of the tire vibration by a window function of a predetermined time width; a step (d) of calculating a feature amount from the time-series waveform in each time window; a step (e) of calculating a kernel function from the feature amount in each time window calculated in the step (d) and a reference feature amount selected from feature amounts in the respective time windows calculated from a time series waveform of tire vibration obtained in advance for each road surface state; and a step (f) of determining the state of the road surface based on a value of a discriminant function using the kernel function, wherein the feature amount in each time window calculated in the step (d) and the reference feature amount are of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform; and wherein the step (f) includes determining whether the state of the road surface is a WET state in which a water curtain that collides with the running tire exists on the road surface, or a DRY state in which the water curtain does not exist.
CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply See, e.g., MPEP §2106.05(f)).  This conclusion follows from the claim limitations which only recite generic functions whose extent is correlated to performing various calculations relating to road surface conditions.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose extent is correlated to performance of various calculations relating to road surface conditions does not transform the abstract idea into a practical application of the abstract idea. 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: performance of various calculations relating to road surface conditions do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A method for determining a state of a road surface” in Claim 1). 
(Claims 2 – 3): These claims depend on claim 1 and only add further details to the steps in that independent claim and are therefore also rejected on the same grounds as claim 1.
Claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claim 4 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine. Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1, the claim recites the abstract idea of a a road surface state determination device for determining a state of a road surface being in contact with a running tire, the device comprising: a tire vibration detector that is disposed on an air chamber side of an inner liner portion of a tire tread portion and that detects vibration of the running tire; a storage that stores a reference feature amount selected from feature amounts in respective time windows calculated from a time-series waveform of a tire vibration that has been calculated in advance for each road surface state; and at least one processor configured to window, with a previously set time width, a time-series waveform of the tire vibration detected by the tire vibration detector to extract a time-series waveform of the tire vibration for each time window; calculate a feature amount having, as a component thereof, a vibration level of a specific frequency in the extracted time-series waveform in each time window, or a feature amount having, as a component thereof, a function of the vibration level of the specific frequency; calculate a kernel function from the feature amount calculated in each time window and the reference feature amount stored in the storage; and determine the state of the road surface based on a value of a discriminant function using the kernel function, wherein the feature amount in each calculated time window and the reference feature amount stored in the storage are all of a vibration level of a 
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be Gottschalk v. Benson.”).  
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This conclusion follows from the claim limitations which only recite generic functions whose extent is correlated to performing various calculations relating to road surface conditions.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose extent is correlated to performance of various calculations relating to road surface conditions does not transform the abstract idea into a practical application of the abstract idea. 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: performance of various calculations relating to road surface conditions do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A road surface state determination device for determining a state of a road surface” in Claim 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are  rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2018/0264894), hereinafter Goto et al. in view of Moringa (IDS: JP 2002039854A).
  are rejected under 35 U.S.C. 102  as being  by 
Regarding Claim , 
 disclose:
A method for determining a state of a road surface being in contact with a running tire, the method comprising: 
a step (a) of detecting vibration of the running tire with the use of a vibration detector () provided inside of the tire (¶¶, 0131; “The acceleration sensor 11 is located integrally at a substantially middle portion on the tire air chamber 22 side of the inner liner 21 of the tire 20”);
a step (b) of taking out a time-series waveform of the detected tire vibration (¶¶; “The vibration waveform extracting means 12 extracts a time-series waveform of tire vibration from the signals of tire vibration detected by the acceleration sensor 11 for each revolution of the tire.”); 

a step (d) of calculating a feature amount from the time-series waveform in each time window (¶¶);
a step (e) of calculating a kernel function from the feature amount in each time window calculated in the step (d) and a reference feature amount selected from feature amounts in the respective time windows calculated from a time series waveform of tire vibration obtained in advance for each road surface state (¶¶, 0123); and
a step (f) of determining the state of the road surface based on a value of a discriminant function using the kernel function, 
wherein the feature amount in each time window calculated in the step (d) and the reference feature amount are of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform (¶¶, 0134); and 
wherein the step (f) includes determining whether the state of the road surface is a WET state in which a water curtain that collides with the running tire exists on the road surface, or a DRY state in which the water curtain does not exist (¶¶).
Goto et al. fails to explicitly disclose:
wherein the feature amount in each time window calculated in the step (d) and the reference feature amount are of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform.
However, Goto et al. discloses:
wherein the feature amount in time windows calculated in the step (d) and the reference feature amount include of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform (¶¶, 0134)
 discloses:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater the frequency spectrum of the vibration level of the tire wheel detected using the tire vibration detection device 10 of the present embodiment has a large vibration level in a wet road having a low road surface friction coefficient and a deep water depth, and in particular, this tendency is remarkable in a frequency band of 500 to 2 kHz. Note that the actual measurement value of the vibration level in the frequency band of 500 to 2 kHz on the wet asphalt road surface was 5.4 dB on the road surface in a wet state with a water depth of 2 and 2.0 dB on a road surface with a hydroplaning state with a water depth of 10 when the value on the dry asphalt road surface was set as a standard (0 dB). As a result, it was confirmed that in the tire vibration detection device 10 which is integrally provided with the air filling valve, it is possible to identify a dry state, a wet state, and a hydroplaning state.”).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would utilize a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform for the feature amount in each time window calculated in the step (d) and the reference feature amount (¶¶) 
Regarding Claim , 
 disclose:
wherein the kernel function is either a global alignment kernel function, or a dynamic time warping kernel function, or an arithmetic value of the kernel function (Goto et al: ¶¶). 
Regarding Claim , 
 disclose:
A road surface state determination device for determining a state of a road surface being in contact with a running tire, the device comprising: 
a tire vibration detector () that is disposed on an air chamber side of an inner liner portion of a tire tread portion and that detects vibration of the running tire (¶¶, 0131; “The acceleration sensor 11 is located integrally at a substantially middle portion on the tire air chamber 22 side of the inner liner 21 of the tire 20”); 
a storage  () that stores a reference feature amount selected from feature amounts in respective time windows calculated from a time-series waveform of a tire vibration that has been calculated in advance for each road surface state (¶¶); and
at least one processor configured to  

calculate a feature amount having, as a component thereof, a vibration level of a specific frequency in the extracted time-series waveform in each time window, or a feature amount having, as a component thereof, a function of the vibration level of the specific frequency (¶¶); 
calculate a kernel function from the feature amount calculated in each time window and the reference feature amount stored in the storage(¶¶, 0123); and 
determine the state of the road surface based on a value of a discriminant function using the kernel function, wherein the feature amount in each calculated time window and the reference feature amount stored in the storage are all of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform (¶¶, 0134); and 
the at least one processor determines whether the state of the road surface is a WET state in which a water curtain that collides with the running tire exists on the road surface, or a DRY state in which the water curtain does not exist (¶¶).
Goto et al. fails to explicitly disclose:
wherein the feature amount in each calculated time window and the reference feature amount stored in the storage are all of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform 
However, Goto et al. discloses:
wherein the feature amount in time windows calculated and the reference feature amount  stored in the storage include of a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform (¶¶, 0134)
 discloses:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each calculated time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or the frequency spectrum of the vibration level of the tire wheel detected using the tire vibration detection device 10 of the present embodiment has a large vibration level in a wet road having a low road surface friction coefficient and a deep water depth, and in particular, this tendency is remarkable in a frequency band of 500 to 2 kHz. Note that the actual measurement value of the vibration level in the frequency band of 500 to 2 kHz on the wet asphalt road surface was 5.4 dB on the road surface in a wet state with a water depth of 2 and 2.0 dB on a road surface with a hydroplaning state with a water depth of 10 when the value on the dry asphalt road surface was set as a standard (0 dB). As a result, it was confirmed that in the tire vibration detection device 10 which is integrally provided with the air filling valve, it is possible to identify a dry state, a wet state, and a hydroplaning state.”).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would utilize a vibration level of a frequency band of 500 Hz or greater extracted from the time-series waveform in each time window, a time-varying dispersion of the vibration level of the frequency band of 500Hz or greater, or a Cepstrum coefficient of the vibration level of a frequency band of 500Hz or greater extracted from the time-series waveform for the feature amount in each time window calculated and the reference feature amount (¶¶) in  in order to .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. and Moringa as applied above, and further in view of Hanatsuka (IDS: JP 2011046256A),.
Regarding Claim , 
 disclose:
wherein, the windowing means extracts the time-series waveform in each time window by multiplying a pre-step-in time-series waveform by a window function. 
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of extracting the time-series waveform in each time window by multiplying a pre-step-in time-series waveform by a window function  (¶¶) in order to improve the estimation accuracy of a road surface condition (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747